COURT OF APPEALS
                                  COURT OF APPEALS                      EIGHTH DISTRICT OF TEXAS
                               EIGHTH DISTRICT OF TEXAS                      EL PASO, TEXAS
                                    EL PASO, TEXAS
                                                                                       §
                                          *                                                        No. 08-
                                               §              No. 08-15-00084-CV
                                                                                       §
                                                               Appellant,                             App
                                               §                 Appeal from
                                                                                       §
 IN THE INTEREST OF B.C.S.,
                                          v.                                                        th Dis
                                               §               65th District Court
                                                                                       §
 A MINOR CHILD.
                                          *                                                        of * Co
                                               §            of El Paso County, Texas
                                                                                       §
                                                              Appellee.                                 (T
                                               §            (TC # 2012DCM10290)
                                                                                       §

                                                                                       §
                                       JUDGMENT
                                       OPINION
       The Court has considered this cause on the record and concludes there was error in the
                                       MEMORAN
judgment. We therefore reverse the judgment of the court below and remand the cause for
                                            DUM
                                         OPINION
further proceedings, in accordance with this Court=s opinion. We further order that because

Appellant is indigent, no order regarding costs is made, for which let execution issue, and this

decision be certified below for observance.

              IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.